83 F.3d 414
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Melvin CHICHESTER, Plaintiff-Appellant,v.H.R. POWELL, Warden of the Deerfield Correctional Center;S.D. MAYES, Chief of Security, Deerfield CorrectionalCenter;  Captain Bracey, Deerfield Correctional Center;Captain Gibbs, Deerfield Correctional Center;  LieutenantGraves, Deerfield Correctional Center;  Lieutenant Speight,Deerfield Correctional CENTER;  Sergeant Nickens, DeerfieldCorrectional Center;  John Doe, I, Correctional Officer,Deerfield Correctional Center;  John Doe, Ii, CorrectionalOfficer, Deerfield Correctional Center, Defendants--Appellees.
No. 96-6276.
United States Court of Appeals, Fourth Circuit.
Submitted April 15, 1996.Decided May 3, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.   Raymond A. Jackson, District Judge.  (CA-95-1055-2)
Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
Melvin Chichester, Appellant Pro Se.
E.D.Va.
DISMISSED.
PER CURIAM:


1
Melvin Chichester filed a complaint under 42 U.S.C. § 1983 (1988), and sought leave to proceed in forma pauperis.   Because assessing a partial filing fee in accordance with Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and E.D. Va.  Loc. R. 28(C)(4), would exceed the statutory filing fee, the district court assessed a partial filing fee in an amount that was ten percent less than the statutory filing fee.   Chichester did not pay the assessed fee but instead filed this appeal.   This appeal is properly before us.  Roberts v. United States Dist. Court, 339 U.S. 844, 845 (1950).   Finding no abuse of discretion, we deny leave to proceed in forma pauperis and dismiss the appeal on the reasoning of the district court.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED